IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvanians for Union Reform,       :
                        Petitioner     :
                                       :
            v.                         :
                                       :
Pennsylvania Office of Administration, :            No. 1019 C.D. 2014
                        Respondent :                Submitted: November 14, 2014


BEFORE:        HONORABLE BERNARD L. McGINLEY, Judge
               HONORABLE ROBERT SIMPSON, Judge
               HONORABLE ANNE E. COVEY, Judge


OPINION BY
JUDGE COVEY                                         FILED: December 18, 2015

               Pennsylvanians for Union Reform (PFUR) petitions for review of the
Pennsylvania Office of Open Record’s (OOR) June 12, 2014 Final Determination
denying PFUR’s appeal from the Pennsylvania Office of Administration’s (OA)
denial of PFUR’s Right-to-Know Law (RTKL)1 request. There are three issues for
this Court’s review: (1) whether OOR erred by addressing OA’s substantive
arguments in support of its denial before determining whether OA possessed
responsive records; (2) whether OOR erred by concluding that public disclosure of
payroll deductions for union political action committee (PAC) contributions would
violate Kenneth Jasper’s (Jasper) right to freedom of association under the First
Amendment to the United States (U.S.) Constitution; and (3) whether OOR erred and
abused its discretion by permitting Jasper to participate in OOR’s proceedings.
               Commonwealth employee bargaining unit members have the opportunity
to have PAC contributions deducted from their paychecks and transferred to PACs.
The authority for this deduction and transfer is memorialized in certain

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101–67.3104.
Commonwealth collective bargaining agreements, including the July 1, 2011 to June
30, 2015 agreement between the Commonwealth and Services Employees
International Union Local 668 (Union). See OA Br. at 9.2 On April 3, 2014, PFUR
filed a RTKL request (Request) with OA for “records showing all Union [PAC]
contributions processed by agency payroll deduction between . . . January 1, 2014
and March 31, 2014” for 30 employees from the Pennsylvania State System of
Higher Education, the Pennsylvania Liquor Control Board and Union members
Daniel Gray (Gray) and Jasper, who are employed by the Pennsylvania Department
of Labor and Industry (L&I). Reproduced Record (R.R.) at 1a. The Request stated:
“The primary purpose . . . is to find out whether or not these . . . employees made
PAC contributions. Only of secondary interest is how much money they may have
contributed.” R.R. at 2a.
                On April 10, 2014, OA acknowledged its receipt of the Request and, due
to the need for a legal determination of whether the requested records were subject to
access and bona fide staffing limitations, invoked a 30-day extension to more fully
respond. See R.R. at 3a. On May 12, 2014, OA denied the Request, in pertinent part,
because

                [i]ndividual payroll deduction information is exempt from
                disclosure under 65 P.S. § 67.708(b)(6), which exempts
                personal identification information including personal
                financial information. The records also do not document,
                and are not created, received or retained in connection with,
                a transaction or activity of OA, but rather of the employee;
                they are therefore not ‘records’ under 65 P.S. § 67.102.
                Further, the records are also arguably exempt under 65 P.S.
                § 67.708(b)(12) as material prepared for a public official or
                agency employee which does not have official purpose.



       2
           See also

http://www.portal.state.pa.us/portal/server.pt/community/collective_bargaining_m_d/20137.
                                               2
              Information about the presence or absence of a record of
              PAC contributions associated with an identifiable individual
              is itself ‘personal financial information’ under 65 P.S. §
              67.708(b)(6), and is exempt for all of the reasons elucidated
              herein.
              OA’s determination is confirmed by the April 16, 2014
              [OOR] final determination regarding the nature of PAC
              contributions, which found that a record of ‘the names of
              individuals contributing to PACs is not subject to
              disclosure’ ([PFUR v. OA,] OOR Docket No. 2014-0400
              [(PFUR I) at 8.3]

R.R. at 4a (emphasis in original). OA stated that it did not possess records for
Pennsylvania State System of Higher Education or Pennsylvania Liquor Control
Board employees.4
              On May 13, 2014, PFUR appealed to OOR, but limited its appeal to
OA’s denial of Jasper’s and Gray’s PAC contribution records. PFUR contended that
OA’s refusal to inform PFUR whether or not responsive records existed as required
by Section 901 of the RTKL, 65 P.S. § 67.901, constitutes “a refusal to answer the
[R]equest. Therefore, PFUR’s [R]request was deemed denied, not denied” and it was
not required to address OA’s grounds for deemed denial. R.R. at 10a. PFUR also
asserted that OA acted in bad faith and unreasonably interpreted the law.
Accordingly, PFUR requested OOR to issue an order enforcing the requirements of
Section 901 of the RTKL and requiring OA to inform PFUR regarding whether or not
OA possesses the requested records. R.R. at 11a.
              By May 14, 2014 notice, OOR permitted the parties to supplement the
record. OOR’s notice also mandated that Jasper and Gray receive notification that
PFUR was seeking records that contain their personal information, and that they may

       3
          PFUR I involved PFUR’s appeal from OA’s denial for this same information in 2013.
Jasper joined the Union’s Request to Participate in that matter.
        4
          In accordance with Section 502(b)(1) of the RTKL, 65 P.S. § 67.502(b)(1), OA forwarded
those requests to the open records officers at the Pennsylvania State System of Higher Education
and the Pennsylvania Liquor Control Board.
                                               3
participate in the appeal as interested third parties.5 Both PFUR and OA notified
Jasper and Gray of the appeal.             On May 20, 2014, Jasper filed a Request to
Participate accompanied by a position statement in which he represented, in pertinent
part, that “[he] may or may not have made contributions to the Union’s [PAC].” R.R.
at 25a. Jasper articulated that he “consider[s] deductions made from [his] gross
wages to be personal financial information exempt from disclosure under the
[RTKL].” R.R. at 25a. Jasper authorized the Union to represent his interests in this
appeal.
               In accordance with OOR’s May 14, 2014 notice, OA timely responded
to PFUR’s appeal on May 23, 2014. Therein, OA represented that it denied the
Request, “relying upon the OOR’s opinion in [PFUR I] . . . and all of the case law to
which it refers, and upon the logic reflected in OA’s record supplementation in
[PFUR I] . . . .” R.R. at 27a.
               By May 27, 2014 letter, the Union notified OOR that it represented
Jasper, and asserted that: (1) the requested information constitutes personal financial
information exempt from disclosure under Section 708(b)(6)(i)(A) of the RTKL; (2)
release of the information would infringe on Jasper’s freedom of association right
protected by the Pennsylvania and U.S. Constitutions; (3) the information is exempt
from disclosure under Section 708(b)(12) of the RTKL as material prepared for an
agency employee not connected with OA’s business, the employee names and
deduction amounts are not “records” under Section 102 of the RTKL,6 and revealing
the information would be an invasion of Jasper’s privacy and risk his personal



       5
          Under Section 1101 of the RTKL, the appeals officer may grant a person with a direct
interest in the record under appeal the right to participate if no hearing has been held, no order has
been issued, and the appeals officer “believes the information will be probative.” 65 P.S. §
67.1101(c)(2)(iii).
        6
          65 P.S. § 67.102.
                                                  4
security under Section 708(b)(ii) of the RTKL;7 (4) PFUR’s appeal should be denied
based on the OOR’s final determination in PFUR I that PFUR is not entitled to the
very information it now seeks; and, (5) the appeal should be denied under Section
506(a)(1) of the RTKL8 because OOR previously considered and denied identical
PFUR appeals in 2012 (OOR Docket No. 2013-0859)9 and 2013 (PFUR I), and the
repeated requests and protracted litigation have unreasonably burdened OA and the
Union’s members. See R.R. at 145a-151a.
               On May 27, 2014, Gray filed a Request to Participate. In his position
statement attached thereto, he disclosed: “I have never authorized nor have I ever had
any [PAC] contributions deducted from my paycheck by any Commonwealth agency
and I do not consider this fact to be personal or private.” R.R. at 144a. Gray did not
authorize the Union to represent his interests.
               On May 28, 2014, OOR granted Jasper’s Request to Participate because
his allegation that records of any PAC contributions he may have made are not
subject to disclosure would be probative of whether PAC contributions of a
specifically-identified employee are public records under the RTKL. 10 See R.R. at
152a; see also Section 1101(c)(2)(iii) of the RTKL, 65 P.S. § 67.1101(c)(2)(iii).
OOR denied Gray’s Request to Participate, reasoning that because Gray admitted he




       7
          65 P.S. § 67.708(b)(1)(ii) (exempts records the disclosure of which “would be reasonably
likely to result in a substantial and demonstrable risk of physical harm to or the personal security of
an individual.”).
        8
          65 P.S. § 67.506(a)(1) (“An agency may deny a requester access to a record if the requester
has made repeated requests for that same record and the repeated requests have placed an
unreasonable burden on the agency.”).
        9
          The OOR Docket No. 2013-0859 request was eventually withdrawn.
        10
            PFUR’s claim that OOR should have denied Jasper’s participation is meritless.
Regardless of whether OA has deducted PAC contributions for Jasper, information concerning
Jasper’s interests was at risk of disclosure and, thus, we agree that his participation in this appeal
would be probative.
                                                  5
made no PAC contributions by Commonwealth paycheck deduction, OOR’s decision
in this case would have no bearing on him. See R.R. at 152a.
               On May 30, 2014, PFUR filed its appeal supplement, in which it argued
that: (1) OA should be sanctioned for refusing to issue a denial when it knew that it
had no responsive records for Gray, and it failed to state whether it had records
relating to Jasper; (2) Jasper should be sanctioned for proactively involving himself in
the appeal in bad faith due to his refusal to state a claim upon which relief may be
granted; and, (3) if responsive records do exist regarding Jasper, OA failed to meet its
burden of proving that they are public records exempt from disclosure, particularly
when PACs must report all contributions in their campaign finance reports.
               On June 12, 2014, OOR issued its Final Determination denying PFUR’s
appeal because “[t]he government may not disclose both the employee’s name and
the amount of any financial contribution without infringing on the employee’s right to
freedom of association[;]” whether or not information is available under the
Pennsylvania Election Code (Election Code)11 “does not render that information
public under the RTKL[;]” and, OOR is without authority to sanction OA. R.R. at
173a-174a. PFUR appealed to this Court.12


       11
           Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§ 2600-3591. The primary and
general election expense provisions in Article 16 of the Election Code (25 P.S. §§ 3241-3260b)
were added by Section 2 of the Act of October 4, 1978, P.L. 893.
        12
           “This Court’s standard of review of a final determination of the OOR is de novo and our
scope of review is plenary.” Hunsicker v. Pennsylvania State Police, 93 A.3d 911, 913 n.7 (Pa.
Cmwlth. 2014).
        Jasper intervened in this appeal on July 2, 2014.
        On October 30, 2014, OA filed an application to strike PFUR’s reply brief, in which PFUR
responded to OA’s argument on appeal that “[d]isclosure of both an employee name and the amount
or fact of that employee’s [PAC] payroll deductions would require OA to create a record” (OA Br.
at 19), since access to PAC contribution data is limited to specific reports filed with the Department
of State (OA Br. at 22-23; OOR Br. at 25-26). OA contended that since its records creation
argument made in PFUR I was incorporated in this appeal by its May 23, 2014 record supplement it
was not new and, therefore, PFUR’s reply brief was inaccurate. Having determined that PFUR’s
                                                  6
              “The RTKL was designed to promote access to official government
information in order to prohibit secrets, scrutinize the actions of public officials and
make public officials accountable for their actions.” Office of the Governor v. Raffle,
65 A.3d 1105, 1107 n.1 (Pa. Cmwlth. 2013). Accordingly, Section 301(a) of the
RTKL requires that “[a] Commonwealth agency shall provide public records in
accordance with [the RTKL].” 65 P.S. § 67.301(a). Section 305(a) of the RTKL
states:

              A record in the possession of a Commonwealth agency or
              local agency shall be presumed to be a public record. The
              presumption shall not apply if:
              (1) the record is exempt under [S]ection 708 [of the RTKL];
              (2) the record is protected by a privilege; or
              (3) the record is exempt from disclosure under any other
              [f]ederal or [s]tate law or regulation or judicial order or
              decree.

65 P.S. § 67.305(a). Thus, “[p]ublic record” is defined as “[a] record, including a
financial record, of a Commonwealth . . . agency that: (1) is not exempt under
[S]ection 708 [of the RTKL]; (2) is not exempt from being disclosed under any other
[f]ederal or [s]tate law or regulation or judicial order or decree; or (3) is not protected
by a privilege.” 65 P.S. § 67.102.
              “Whether [the] sought after information constitutes a ‘public record’ is a
preliminary, threshold issue that must be decided before reaching the question of


reply brief was in response to a new issue raised by OA, this Court denied OA’s application to
strike PFUR’s reply brief on December 4, 2014.
        As to the merits, we agree that OA’s record creation defense argument is waived because it
was not raised before OOR. See Levy v. Senate of Pennsylvania, 94 A.3d 436 (Pa. Cmwlth. 2014).
First, OA’s argument notwithstanding, there is no clear reference in the PFUR I final determination
to any such defense. Second, even if reference was made therein, we are not persuaded that OA’s
mere incorporation of PFUR I in the instant case is sufficient to raise the argument to OOR.


                                                7
whether any exceptions . . . apply.” Office of the Governor v. Bari, 20 A.3d 634,
640 (Pa. Cmwlth. 2011). In order for the requested information to be a “public
record,” it “must constitute a ‘record’ under the RTKL[.]” Id. at 640. Section 102 of
the RTKL defines “[r]ecord” as “[i]nformation, regardless of physical form or
characteristics, that documents a transaction or activity of an agency and that is
created, received or retained pursuant to law or in connection with a transaction,
business or activity of the agency.” 65 P.S. § 67.102.
            Although it is unclear based on this record what role OA plays in L&I
employee payroll deductions for PAC contributions, OOR has held that if an agency

            has records that reflect the contributions of its employees to
            a PAC which are processed through the [agency’s] payroll
            system, the processing of the contribution is a transaction of
            the agency. Further, to the extent the [agency] processes a
            transaction to forward those contributions to a PAC[,] it is a
            transaction of the [agency].

Campbell v. Pocono Mountain Sch. Dist. (OOR Docket No. 2009-0766) (Pocono
Mountain School District) at 6; see also PFUR I at 7.           Because “the general
provisions of the [RTKL] must be liberally construed to effect its objects,” Hous.
Auth. of the City of Pittsburgh v. Van Osdol, 40 A.3d 209, 215 (Pa. Cmwlth. 2012),
and where, as here, OA failed to provide evidence that it does not process or forward
the contributions, the Request is deemed to implicate agency records and the only
question remaining is whether they are subject to public disclosure. See Pocono
Mountain Sch. Dist. “The burden of proving that a record of a Commonwealth
agency . . . is exempt from public access shall be on [OA] by a preponderance of the
evidence.” 65 P.S. § 67.708(a)(1).
            PFUR first argues that OOR committed an error of law by addressing
OA’s substantive arguments in support of its denial before determining whether OA
possessed records responsive to the Request. PFUR specifically asserts that where


                                          8
there is no evidence that the requested information exists, and OA “mislead[s PFUR]
and [OOR] regarding the existence of records . . . , this Court should direct OA to
disclose to [PFUR] and to the [C]ourt whether OA has possession, custody or control
of any records that are responsive to PFUR’s [R]equest.” PFUR Br. at 14.
            Section 901 of the RTKL mandates:

            Upon receipt of a written request for access to a record, an
            agency shall make a good faith effort to determine if the
            record requested is a public record, legislative record or
            financial record and whether the agency has possession,
            custody or control of the identified record, and to respond
            as promptly as possible under the circumstances existing
            at the time of the request. . . . If the agency fails to send the
            response within five business days of receipt of the written
            request for access, the written request for access shall be
            deemed denied.

65 P.S. § 67.901 (emphasis added). This Court has held:

            This Court is bound to interpret statutes according to their
            plain language and, ‘[w]hen the words of a statute are clear
            and free from all ambiguity, the letter of it is not to be
            disregarded under the pretext of pursuing its spirit.’ 1
            Pa.C.S. § 1921(b). By its plain language, Section 901 [of
            the RTKL] describes the actions that an agency is obligated
            to take when it receives a request for a record; it does not
            define what records are subject to disclosure under the
            RTKL. Pursuant to Section 901 [of the RTKL], the agency
            must: first, make a good faith effort to ascertain if the
            requested record is a public, legislative or financial
            record; second, determine whether the agency has
            possession, custody, or control of the record; and third,
            respond promptly.

Office of Budget v. Office of Open Records, 11 A.3d 618, 621-22 (Pa. Cmwlth. 2011)
(bold emphasis and underline added).
            Here, OOR asserted that “[t]he disclosure of the mere fact that [Jasper]
has PAC contributions deducted from his paycheck would infringe upon his right[] of
freedom of association. This was not the situation in Staub [v. City of Wilkes-Barre

                                           9
& LAG Towing, Inc. (Pa. Cmwlth. No. 2140 C.D. 2012, filed September 12, 2013)].”
R.R. at 173 n.3. Based upon the record, it is clear that within the five business days
allotted by Section 901 of the RTKL, OA notified PFUR that the Request “is under
legal review to determine whether [the] requested record is a record subject to access
under the RTKL,” which is a valid response under Section 902(a) of the RTKL, 65
P.S. § 67.902(a).13 R.R. at 3a. Thereafter, OA timely denied the Request, inter alia,
because OOR’s PFUR I determination established that the names of PAC
contributors are not subject to disclosure.                 See R.R. at 4a-5a.          Although the
underlying bases for OA’s denial are in dispute, there is no question that OA
complied with Section 901 of the RTKL by timely making a substantive

       13
            Section 902(a) of the RTKL states:

                 Upon receipt of a written request for access, the open-records
                 officer for an agency shall determine if one of the following
                 applies:

                 (1) the request for access requires redaction of a record in accordance
                 with section 706;

                 (2) the request for access requires the retrieval of a record stored in a
                 remote location;

                 (3) a timely response to the request for access cannot be accomplished
                 due to bona fide and specified staffing limitations;

                 (4) a legal review is necessary to determine whether the record is
                 a record subject to access under this act;

                 (5) the requester has not complied with the agency’s policies
                 regarding access to records;

                 (6) the requester refuses to pay applicable fees authorized by this act;
                 or

                 (7) the extent or nature of the request precludes a response within the
                 required time period.
65 P.S. § 67.902(a) (emphasis added).


                                                    10
determination that records of only two specifically-named Commonwealth
employees’ PAC contributions were not accessible public records, and concluding
that revealing whether OA had possession, custody or control of such records would
disclose otherwise protected information.
              PFUR’s reliance upon Staub14 to persuade this Court to “direct OA to
disclose . . . whether OA has possession, custody or control of any records that are
responsive to PFUR’s request,” is misplaced. PFUR Br. at 14. In Staub, this Court
examined the City of Wilkes-Barre’s (City) independent obligation to secure records
of City-directed tows executed by LAG Towing, Inc. to determine whether the
records were subject to access under Section 506(d) of the RTKL, 65 P.S. § 67.506(d)
(relating to third-party government contractor records). This Court affirmed the trial
court’s order directing the City to pay 10% of the costs incurred by The Citizen’s
Voice newspaper to litigate its RTKL request because the City simply forwarded the
record request to LAG and then forwarded LAG Towing, Inc.’s response to the
requestor when Section 506(d) of the RTKL required the City to take reasonable
steps to secure the records from LAG Towing, Inc. and then determine if they were
subject to disclosure. Since OA in this case made an independent determination that
the requested records were not subject to disclosure, and Staub involved a local
agency’s duty under Section 506(d) of the RTKL to review third-party records, it is
clearly distinguishable and not persuasive under the facts of the instant case.
              Based upon the foregoing, we hold that OA did not mislead PFUR and
OOR regarding the existence of the requested information, and OOR did not err by
addressing OA’s substantive arguments in support of its denial before determining
whether OA possessed records responsive to the Request.



       14
          Staub is an unreported decision and, thus, has no precedential authority, but rather only
persuasive value in the eyes of this Court. See Internal Operating Procedure § 414(a).
                                                11
                PFUR next argues that OOR committed an error of law by concluding
that the public disclosure of Jasper’s PAC contribution deductions would violate his
right to freedom of association under the First Amendment to the U.S. Constitution.
                Under Section 305(a)(3) of the RTKL, the presumption that a record in a
Commonwealth agency’s possession is a public record does not apply if “the record
is exempt from disclosure under any . . . [f]ederal . . . law . . . .” 65 P.S. §
67.305(a)(3); see also Jones v. Office of Open Records, 993 A.2d 339 (Pa. Cmwlth.
2010). Moreover, Section 306 of the RTKL expressly provides: “Nothing in [the
RTKL] shall supersede or modify the . . . nonpublic nature of a record or document
established in [f]ederal . . . law . . . .” 65 P.S. § 67.306; see also Dep’t of Labor &
Indus. v. Heltzel, 90 A.3d 823 (Pa. Cmwlth. 2014).
                The First Amendment to the U.S. Constitution states, in relevant part:
“Congress shall make no law . . . abridging the freedom of speech . . . ; or the right of
the people peaceably to assemble . . . .” U.S. CONST. amend. I. In Justice Douglas’
concurrence to the Supreme Court’s opinion in Williams v. Rhoades, 393 U.S. 23
(1968), he explained:

                The right of association is one form of orderly group
                activity protected by the First Amendment. The right to
                engage in association for the advancement of beliefs and
                ideas is one activity of that nature that has First Amendment
                protection. . . . ‘[F]reedom of association for the purpose of
                advancing ideas and airing grievances is protected by the
                Due Process Clause of the Fourteenth Amendment from
                invasion by the States.’ [Bates v. City of Little Rock, 361
                U.S. 516, 523 (1960).]

Id. at 38-39 (Douglas J., concurring) (citations and quotation marks omitted). In
Buckley v. Valeo, 424 U.S. 1 (1976),15 the U.S. Supreme Court specifically held that



      15
           Buckley was superseded by statute on other grounds.
                                                12
the First Amendment protects both political expression and political association. The
U.S. Supreme Court recognized:

             [I]t is hardly a novel perception that compelled disclosure
            of affiliation with groups engaged in advocacy may
            constitute [an] effective * * * restraint on freedom of
            association. * * * This Court has recognized the vital
            relationship between freedom to associate and privacy in
            one’s associations. * * * Inviolability of privacy in group
            association may in many circumstances be indispensable to
            preservation of freedom of association, particularly where a
            group espouses dissident beliefs.

Bates, 361 U.S. at 523 (quoting Nat’l Ass’n for the Advancement of Colored People
(NAACP) v. State of Alabama, 357 U.S. 449, 462 (1958) (hereinafter referred to as
NAACP)). Accordingly, the U.S. Supreme Court has long held:

            Decision in [each] case must . . . turn . . . on whether . . .
            instrumentalities of the State have demonstrated so cogent
            an interest in obtaining and making public the membership
            lists of these organizations as to justify the substantial
            abridgment of associational freedom which such disclosures
            will effect. Where there is a significant encroachment
            upon personal liberty, the State may prevail only upon
            showing a subordinating interest which is compelling.
            [NAACP].       See also Jacobson v. Commonwealth of
            Massachusetts, 197 U.S. 11 . . . [(1905)]; Schneider v. State
            of New Jersey, 308 U.S. 147 . . . [(1939)]; Cox v. State of
            New Hampshire, 312 U.S. 569 . . . [(1940)]; Murdock v.
            Commonwealth of Pennsylvania, 319 U.S. 105 . . . [(1943)];
            Prince v. Commonwealth of Massachusetts, 321 U.S. 158 . .
            . [(1944)]; Kovacs v. Cooper, 336 U.S. 77 . . . [(1949)].

Bates, 361 U.S. at 524 (bold emphasis and italics added); see also Buckley; Louisiana
v. Nat’l Ass’n for the Advancement of Colored People, 366 U.S. 293 (1961); Shelton
v. Tucker, 364 U.S. 479 (1960).
            Whether public disclosure of PAC contribution deduction records
violates Commonwealth employees’ right to freedom of association under the First
Amendment to the U.S. Constitution, or whether the state has an overriding

                                         13
compelling interest, is an issue of first impression for this Court. However, as the
parties acknowledge, it is not an issue of first impression for either PFUR or OOR. 16
              In 2009, Campbell v. Montgomery County Community College (OOR
Docket No. 2009-0540) (MCCC), PFUR’s current president Simon Campbell
(Campbell) made a RTKL request for copies of Internal Revenue Service W-2 forms
sent by MCCC17 to employee Celeste Schwartz (Schwartz). MCCC supplied the
requested record, but redacted information regarding Schwartz’s payroll deductions
for United Way contributions because it would expose a financial transaction
revealing her associations and beliefs. Campbell appealed to OOR. On appeal, OOR
denied Campbell’s request based upon California Bankers Ass’n v. Shultz, 416 U.S.
21 (1974); Plante v. Gonzalez, 575 F.2d 1119 (5th Cir. 1978), cert. denied, 439 U.S.
1129 (1979); Shelton and OOR’s previous determinations. See MCCC.
              In California Bankers, the American Civil Liberties Union (ACLU), as a
depositor and representative of its bank customer members, sought to enjoin the U.S.
Treasury Secretary and other federal agencies from implementing certain provisions
of the Bank Secrecy Act of 1970 (Act),18 the purpose of which was to make available
foreign and domestic bank records of customers thought to be engaged in illegal
activities. Title I of the Act required financial institutions to maintain records of
customer identities and transactions. Title II of the Act obligated the institutions to
report certain foreign and domestic financial transactions to the federal government.
The ACLU attacked those portions of the Act and their implementing regulations

       16
          Although OOR’s final determinations are not binding on this Court, we may rely upon
them for their persuasive value. Capital City Lodge No. 12, Fraternal Order of Police v.
Pennsylvania Labor Relations Bd., 30 A.3d 1241 (Pa. Cmwlth. 2011); Quaglia v. State Ethics
Comm’n, 986 A.2d 974 (Pa. Cmwlth. 2010); Gateway Sch. Dist. v. Pennsylvania Labor Relations
Bd., 470 A.2d 185 (Pa. Cmwlth. 1984).
       17
           As a community college, MCCC is a “state-affiliated” entity that qualifies as a
Commonwealth agency under Sections 102 and 301(a) of the RTKL.
       18
          Pub.L. 91-508, 84 Stat. 1114, 12 U.S.C. §§ 1730d, 1829b, 1951-1959, and 31 U.S.C. §§
1051-1062, 1081-1083, 1101-1105, 1121-1122.
                                             14
arguing that, pursuant to NAACP, they violated its customers’ First Amendment free
speech and association rights.       Although the U.S. Supreme Court ultimately
concluded that the ACLU’s claim was premature, it acknowledged that “absent a
countervailing governmental interest, [organizational membership information] may
not be compelled.” California Bankers, 416 U.S. at 55. Justice Powell concurred
and added: “Financial transactions can reveal much about a person’s activities,
associations, and beliefs. At some point, governmental intrusion upon these areas
would implicate legitimate expectations of privacy.”19 Id. at 78-79.
             In Plante, the 5th Circuit U.S. Court of Appeals affirmed the lower
court’s holding that a law mandating public disclosure of senators’ personal financial
statements was constitutional. The Plante Court discussed the public status of an
elected official’s finances, acknowledged the elected official’s legitimate expectation
of privacy in their financial transactions and stated relative to organizational
membership disclosure:

             Here, memberships, associations, and beliefs are revealed,
             if at all, only tangentially. The Amendment calls for
             disclosure of assets, debts, and sources of income, each to
             be identified and valued. Although in some particular
             situations, rigorous application of the Amendment might
             implicate first amendment freedoms, when considering the
             Amendment on its face[,] this threat is too remote to raise
             the issue.[FN20]
                 [FN]20. Without implying any views on the merits
                 of a suit which properly raised the issue, we feel a
                 substantial constitutional issue might be raised by
                 disclosure of one’s income tax returns. Such
                 disclosure could be troublesome if it were to
                 reveal the nature of various contributions made
                 by the official or candidate, such as contributions
                 to a church, a political party, or a charity.
                 Regulations by the Commission on Ethics might, of
      19
         The majority of the Buckley Court quoted this language with approval. Thereafter,
Buckley was superseded by statute on other grounds.
                                           15
                 course, eliminate any threat of such sensitive
                 revelations. The issue must await another case.
Plante, 575 F.2d at 1132-33 (emphasis added).20
             In Shelton, the U.S. Supreme Court declared unconstitutional an
Arkansas statute under which public school teachers, as an employment prerequisite,
were required to submit affidavits giving the names and addresses of all organizations
to which they belonged or contributed over the previous five years. The plaintiffs
argued, inter alia, that the statute deprived them of their rights to associational liberty
protected by the U.S. Constitution. The Arkansas Supreme Court and the U.S.
District Court upheld the statute. The U.S. Supreme Court reversed, holding that
although teacher competence was of utmost governmental importance, the teachers
were hired on a year-to-year basis and were not covered by the civil service system
and, therefore, mandated disclosure to the very people at whose will they serve would
impair the teachers’ rights of free association “which, like free speech, lies at the
foundation of a free society.” Shelton, 364 U.S. at 486. In reaching its decision, the
U.S. Supreme Court stated:

             In a series of decisions[,] this Court has held that, even
             though the governmental purpose be legitimate and
             substantial, that purpose cannot be pursued by means that
             broadly stifle fundamental personal liberties when the end
             can be more narrowly achieved. The breadth of legislative
             abridgement must be viewed in the light of less drastic
             means for achieving the same basic purpose.

Id. at 488 (footnote omitted). The Shelton Court concluded that “[t]he [subject]
statute’s comprehensive interference with associational freedom goes far beyond
what might be justified in the exercise of the State’s legitimate inquiry into the fitness
and competency of its teachers.” Id. at 490.


      20
          OOR recognized that the Plante disclosure was not analogous to cases preventing
disclosure of organizational membership as in NAACP and its progeny, including Bates and
Louisiana.
                                            16
              In MCCC, Campbell argued that by not requiring disclosure of payroll
donations to United Way, a governmental entity was permitted to promote a private
entity without public knowledge. OOR held that although employees do not have an
affirmative constitutional right to use a government’s payroll mechanism to assist
private organizations, Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353 (2009),
“[MCCC]’s allowance and the employee’s voluntary choice to use the public payroll
mechanism does not outweigh the privacy concerns of one’s personal finances, as
exempted under [the RTKL].” MCCC at 9. In that case, OOR found that Campbell
had a more narrow means of gaining information regarding whether MCCC promoted
private charitable organizations, and that disclosure of a particular individual’s choice
to participate in payroll deductions and the amount thereof is not necessary to achieve
that purpose. In the case before us, OOR cited MCCC for the proposition that “the
names of individual employees are subject to disclosure if any purported financial
contributions [to] associational organizations are not disclosed.” R.R. at 172a.
              In Pocono Mountain School District, decided shortly after MCCC,
Campbell sought the names of District employees who had PAC contributions
deducted from their paychecks in 2008, together with the amounts of their
deductions.    Campbell also asked for the names of the PACs to which the
contributions were made. The District denied the request. On appeal, OOR deemed
the amount of the PAC contributions and PAC names public, and required the District
to provide access to records reflecting the amounts of the individual PAC
contributions and the names of the recipient PACs. Again citing California Bankers,
Plante, Shelton and its holding in MCCC, OOR denied the request for individual
contributor names because disclosure of that information would improperly infringe
on the employees’ freedoms of association. OOR took the position in the instant
matter that, based on Pocono Mountain School District, “[t]he government may not
disclose both the employee’s name and the amount of any financial contribution
                                           17
without infringing on the employee’s right to freedom of association.” R.R. at 173a
(emphasis in original).
             In PFUR I, in January 2014, PFUR requested that OA produce the full
names of current and former Commonwealth employees who have or had union PAC
contributions deducted from their paychecks in 2013, the amounts deducted for each
individual and the names of the recipient PACs. See PFUR I. Just as it did in this
case, OA denied the request, arguing that the records are personal financial
information (see 65 P.S. § 67.708(b)(6)), are not agency records (see 65 P.S. §
67.102) and have no official purpose (see 65 P.S. § 67.708(b)(12)). PFUR appealed.
OOR permitted numerous collective bargaining agents, including the Union, to
participate on appeal.
             On appeal in PFUR I, OA reiterated its original denial grounds, and
added that the requested information was protected from disclosure by the
individuals’ rights to privacy guaranteed by the Pennsylvania and U.S. Constitutions.
OOR, declaring OA no different than Pocono Mountain School District, and citing
Shelton and Bates, upheld that mandating public disclosure of the Commonwealth
employees’ political affiliations would violate their right to freedom of association.
OOR further acknowledged this Court’s holding in Department of Conservation and
Natural Resources v. Office of Open Records, 1 A.3d 929 (Pa. Cmwlth. 2010) that,
although certified payroll records constitute personal financial information, such
information is personal only to the extent that the employees’ identities are attached
to the information, and redaction of the employee names renders otherwise personal
financial information impersonal.      OOR again concluded that the names of
individuals contributing to PACs is not subject to disclosure, but the amounts of PAC




                                         18
contributions deducted by a government agency and the names of the receiving PACs
must be disclosed.21 Notably, PFUR did not appeal from OOR’s PFUR I decision.
              In the instant case, citing Shelton and Pocono Mountain School District,
OOR held that “the names of employees having PAC contributions deducted from
their paycheck[s] was protected from disclosure by reason of their right to freedom of
association protected by the First Amendment [to the U.S. Constitution].” R.R. at
172a. Relying upon its holding in MCCC, OOR held that “the names of individual
employees are subject to disclosure if any purported financial contributions [to]
associational organizations are not disclosed.” R.R. at 172a. Referencing Pocono
Mountain School District, OOR stated, “[c]onversely, if the names of public
employees are not subject to disclosure, then any financial contributions to
associational organizations are subject to disclosure.” R.R. at 172a-173a. Based
thereon, OOR concluded here that “[t]he government may not disclose both the
employee’s name and the amount of any financial contribution without infringing on
the employee’s right to freedom of association.” R.R. at 173a (emphasis in original).
              PFUR contends that OOR erred in the instant case by concluding that
disclosing both Jasper’s name and the amount of his PAC contributions would
infringe on his right to freely associate with the Union. Specifically, PFUR argues
that public disclosure of payroll deductions for PAC contributions “is substantially

       21
           Jasper argues that the Request may be denied due to PFUR’s serial requests for the same
records. Section 506(a)(1) of the RTKL indeed states that “[a]n agency may deny a requester
access to a record if the requester has made repeated requests for that same record and the repeated
requests have placed an unreasonable burden on the agency.” 65 P.S. § 67.506(a)(1). Section
506(a)(2) of the RTKL states, however, that “[a] denial under this subsection shall not restrict the
ability to request a different record.” 65 P.S. § 67.506(a)(2). In PFUR I, PFUR requested the
payroll deduction records reflecting PAC contributions by all current or former Commonwealth
employees during 2013. In this case, PFUR seeks records of only certain employees, who may or
may not have made such contributions during 2013, and between January 1 and March 31, 2014.
Because the Request clearly seeks “a different record,” neither OA nor OOR could have denied the
Request on that basis.


                                                19
related to the significant public interest in the discovery of how public employees use
government resources to facilitate political contributions to influence political
elections” and, although disclosure requirements may burden one’s freedom of
speech and financially harm unions, it does not prevent political speech and, in fact,
often represents a less restrictive alternative to a flat ban on campaign-related
activities. PFUR Br. at 22-23. There is no question that the Commonwealth’s use of
taxpayer resources is of significant public concern. However, the RTKL disclosure
requirements are not distinguishable from other disclosure laws deemed violative of
employees’ rights to freely associate. The U.S. Supreme Court in NAACP held that
the state’s purpose of determining whether the NAACP was conducting intrastate
commerce in violation of Alabama’s foreign corporation registration statute was not
sufficient justification to require disclosure of the NAACP’s rank-and-file
membership rolls. In Bates, the U.S. Supreme Court declared that the city’s purpose
of determining whether an organization’s local chapter was a corporation subject to
license taxes was not served by disclosure of membership lists. Similarly, the Shelton
Court determined that the state’s purpose of assuring teacher fitness and competency
was not upheld by a statute compelling teachers to disclose their organizational
contributions and/or memberships as a condition of employment. In Louisiana, the
U.S. Supreme Court declared that the state’s purpose of assuring that non-trading
associations are not affiliated with out-of-state associations whose officers or board
members are members of subversive organizations was not attained by mandating
annual disclosure of names and addresses of its in-state members.
            More recently, in McCutcheon v. Federal Election Commission, ___
U.S. ___, 134 S.Ct. 1434 (2014), the U.S. Supreme Court held that the aggregate
limits on contributions to political candidates and party committees

            violate the First Amendment because they are not ‘closely
            drawn to avoid unnecessary abridgment of associational

                                          20
            freedoms.’ Buckley, 424 U.S.[] at 25 . . . . In the First
            Amendment context, fit matters. Even when the Court is
            not applying strict scrutiny, we still require ‘a fit that is not
            necessarily perfect, but reasonable; that represents not
            necessarily the single best disposition but one whose scope
            is ‘in proportion to the interest served,’ . . . that employs not
            necessarily the least restrictive means but . . . a means
            narrowly tailored to achieve the desired objective.’ B[d.] of
            Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480 . . .
            (1989) (quoting In re R.M.J., 455 U.S. 191, 203 . . . (1982)).
            Here, because the statute is poorly tailored to the
            [g]overnment’s interest in preventing circumvention of the
            base [campaign contribution] limits, it impermissibly
            restricts participation in the political process.
McCutcheon, ___ U.S. at ___, 134 S.Ct. at 1456-57.
            The McCutcheon Court held that the legitimate governmental interest in
preventing corruption or the appearance of corruption was not served by placing a
general limitation on campaign contributions. The Court acknowledged that although
Congress may regulate campaign contributions in order to protect against corruption
or the appearance thereof,

            [t]he First Amendment ‘is designed and intended to remove
            governmental restraints from the arena of public discussion,
            putting the decision as to what views shall be voiced largely
            into the hands of each of us, . . . in the belief that no other
            approach would comport with the premise of individual
            dignity and choice upon which our political system rests.’
            Cohen v. California, 403 U.S. 15, 24 . . . (1971). As
            relevant here, the First Amendment safeguards an
            individual’s right to participate in the public debate through
            political expression and political association.             [See]
            Buckley, 424 U.S.[] at 15 . . . . When an individual
            contributes money to a candidate, he exercises both of those
            rights: The contribution ‘serves as a general expression of
            support for the candidate and his views’ and ‘serves to
            affiliate a person with a candidate.’ Id., at 21–22 . . . .
            Those First Amendment rights are important regardless
            whether the individual is, on the one hand, a ‘lone
            pamphleteer[] or street corner orator[] in the Tom Paine
            mold,’ or is, on the other, someone who spends ‘substantial

                                           21
             amounts of money in order to communicate [his] political
             ideas through sophisticated’ means. Nat[’]l Conservative
             Political Action Comm., 470 U.S.[] at 493 . . . . Either way,
             he is participating in an electoral debate that we have
             recognized is ‘integral to the operation of the system of
             government established by our Constitution.’ Buckley,
             supra, at 14 . . . .

McCutcheon, ___ U.S. at ___, 134 S.Ct. at 1448. The McCutcheon Court also made
clear that “Congress may not regulate contributions simply to reduce the amount of
money in politics, or to restrict the political participation of some in order to enhance
the relative influence of others.” Id. at ___ U.S. at ___, 134 S.Ct. at 1441.
             Further, contrary to PFUR’s contention, the fact that the Election Code
imposes campaign contribution reporting requirements does not compel disclosure in
this case. In PFUR I, as it did in the instant case, PFUR argued that the PAC
contributions cannot be withheld under the RTKL because they are publicly available
under the Election Code. OOR concluded: “The fact that information may or may
not be available under the Election Code through [the Department of State] does not
render that information public under the RTKL. See also Feinour v. C[nty.] of
Lehigh, OOR [Docket No.] 2014-0507 . . . .” R.R. at 174a.
             First, as OOR acknowledged herein, Section 1626(a) of the Election
Code, requires that PACs publicly report contributions in excess of $250.00. Under
Section 1626(b) of the Election Code, 25 P.S. § 3246(b), PACs must disclose in their
reports the name, address, occupation and employer of those contributing in excess of
$250.00, and must supply the name and address of each person who contributed over
$50.00, and for contributions under $50.00 only the contributed amount must be
disclosed. To the extent Commonwealth employees’ contributions are below the
relevant threshold, their names are not publicly available under the Election Code.
Thus, in this case as in PFUR I, “there [wa]s no evidence that the requested
information is actually on file with the Department of State.” PFUR I at 8.

                                           22
              Second, according to the U.S. Supreme Court:

              [First Amendment f]reedoms . . . are protected not only
              against heavy-handed frontal attack, but also from being
              stifled by more subtle governmental interference. Grosjean
              v. Am[.] Press Co., 297 U.S. 233 . . . [(1936)]; Murdock . . .
              ; Am[.] Comm[c’]ns Ass’n, C.I.O. v. Douds, 339 U.S. 382 . .
              . [(1950)]; [NAACP]; Smith v. People of the State of
              California, 361 U.S. 147 . . . [(1959).]

Bates, 361 U.S. at 523 (italics added). Thus, “[w]hat the First Amendment precludes
the government from commanding directly, it also precludes the government from
accomplishing indirectly.” Rutan v. Republican Party of Illinois, 497 U.S. 62, 77-78
(1990). Accordingly, even “incidental restriction[s] on alleged First Amendment
freedoms [can be] no greater than is essential to the furtherance of that interest.” U.S.
v. O’Brien, 391 U.S. 367, 377 (1968).
              The Election Code’s reporting requirements reflect the General
Assembly’s attempt to weigh individual rights to political association and
participation in the political process against the overriding and compelling state
interest in deterring corruption.          Rather than doing away with a reasonable
expectation of individual associational rights, the Election Code maintains those
rights while protecting the larger political process.22 If the RTKL were deemed by
this Court to override the Election Code, the General Assembly’s purpose would be
subverted.


       22
          “The Legislature enacted the Election Code to regulate the electoral process so that it is
both orderly and fair. Campaign reporting requirements exist to ensure a fair election and to advise
the electorate of the manner in which campaign money is spent.” Commonwealth v. Beck, 810 A.2d
736, 746 (Pa. Cmwlth. 2002) (citation omitted). “The importance of campaign reporting
requirements is obvious: by preserving public access to the manner in which campaign money is
received and spent, public confidence in the election process is maintained.” Id.




                                                23
              Based upon the foregoing, if Jasper made PAC contributions by
Commonwealth payroll deduction, such activity would be protected by his First
Amendment right to associate freely. PFUR has not offered any support for its
conclusion that “the significant public interest in the discovery of how public
employees use government resources to facilitate political contributions to influence
political elections” would be furthered by OA disclosing whether and how much
Jasper may have contributed to a PAC in this manner. PFUR Br. at 22-23. As a
balance between employees’ privacy and association rights and the public’s right to
know, OOR has consistently required disclosure of the amount of PAC contributions
and the receiving PACs. Information revealed in that manner would enlighten PFUR
as to one way in which Commonwealth employees use Commonwealth resources to
influence elections.     However, specifically naming one particular individual
contributor and specifying how much he may have contributed is not necessary for
PFUR to achieve that end.
              OOR’s determination does not prohibit OA from disclosing to PFUR
whether employee contributions are made and in what amounts. Consistent with its
administrative precedent and case law, OOR would order OA to produce records
responsive to PFUR’s request when the contributors’ names and/or the contributed
sums could be redacted. However, under the specific circumstances of this case, OA
could not produce records without violating Jasper’s rights.          This Court has
recognized:

              There may be some cases in which the evidence establishes
              that disclosure of public records which are not facially
              exempt will necessarily or so easily lead to disclosure of
              protected information that production of one is tantamount
              to production of the other, or that disclosure of the one is
              highly likely to cause the very harm the exemption is
              designed to prevent . . . .



                                          24
Van Osdol, 40 A.3d at 216; see also Governor’s Office of Admin. v. PFUR, 105 A.3d
61 (Pa. Cmwlth. 2014). This case presents just such a circumstance. PFUR initially
sought records for two specifically-named Commonwealth employees and, on appeal,
sought records related only to Jasper. If, in fact, Jasper makes PAC contributions by
Commonwealth payroll deduction, and OA supplied records thereof, redacting his
name would nevertheless disclose his Union association. Accordingly, we hold that
OOR did not err by concluding that the public disclosure of Jasper’s PAC
contribution deductions, if any, would violate his right to freedom of association
under the First Amendment to the U.S. Constitution.
             Finally, PFUR argues that OOR committed an error of law and abused
its discretion by permitting Jasper to participate in OOR proceedings when there was
no evidence that the Commonwealth deducted PAC contributions from Jasper’s
paycheck.    PFUR seeks to have either OA or Jasper disclose whether PAC
contributions were deducted from Jasper’s paycheck and in what amounts. Such
disclosure would not only reveal records that are not public, but is not required in
order for OOR to permit Jasper’s participation in this appeal.
             Section 1101(c) of the RTKL states:

             (1) A person other than the agency or requester with a
             direct interest in the record subject to an appeal under
             this section may, within 15 days following receipt of actual
             knowledge of the appeal but no later than the date the
             appeals officer issues an order, file a written request to
             provide information or to appear before the appeals officer
             or to file information in support of the requester’s or
             agency’s position.
             (2) The appeals officer may grant a request under paragraph
             (1) if:
             (i) no hearing has been held;
             (ii) the appeals officer has not yet issued its order; and


                                             25
             (iii) the appeals officer believes the information will be
             probative.
             (3) Copies of the written request shall be sent to the agency
             and the requester.

65 P.S. § 67.1101(c) (emphasis added). Section 1102(a) of the RTKL also states, in
relevant part:

             An appeals officer . . . shall do all of the following:
             (1) Set a schedule for the requester and the open-records
             officer to submit documents in support of their positions.
             (2) Review all information filed relating to the request.
             The appeals officer may hold a hearing. . . . The appeals
             officer may admit into evidence testimony, evidence and
             documents that the appeals officer believes to be
             reasonably probative and relevant to an issue in dispute.
             The appeals officer may limit the nature and extent of
             evidence found to be cumulative.

65 P.S. § 67.1102(a) (bold emphasis and underline added). Moreover, since the OOR
has not adopted appeals hearing regulations, the General Assembly mandated that
“the appeals officer shall rule on procedural matters on the basis of justice, fairness
and the expeditious resolution of the dispute.” 65 P.S. § 67.1102(b)(3); see Bowling
v. Office of Open Records, 75 A.3d 453 (Pa. 2013).
             As OOR directed, PFUR and OA notified Gray and Jasper of PFUR’s
Request and appeal. Gray did not consider payroll deductions for PAC contributions
personal or private, and opted to reveal that no such deductions were made for him.
Jasper, on the other hand, responded that he “may or may not have made
contributions to the Union’s [PAC],” and specifically stated that revealing the fact of
such contributions would violate his constitutional right to associate with the Union.
R.R. at 25a. Because Jasper’s response went directly to the issue of whether PAC
contributions by specifically-named Commonwealth employees are accessible public
records, OOR granted Jasper’s participation request.

                                           26
             This Court has held:

             [W]hen agency action is committed to agency discretion by
             law, a court’s review of the agency’s action is well[-
             ]defined. Specifically,
                 courts will not review the actions of governmental
                 bodies or administrative tribunals involving acts of
                 discretion, in the absence of bad faith, fraud,
                 capricious action or abuse of power; they will not
                 inquire into the wisdom of such actions or into the
                 details of the manner adopted to carry them into
                 execution. It is true that the mere possession of
                 discretionary power by an administrative body does
                 not make it wholly immune from judicial review,
                 but the scope of that review is limited to the
                 determination of whether there has been a manifest
                 and flagrant abuse of discretion or a purely arbitrary
                 execution of the agency’s duties or functions.

Allegheny Cnty. Housing Auth. v. Liddell, 722 A.2d 750, 753 (Pa. Cmwlth. 1998)
(quoting Blumenschein v. Hous. Auth. of Pittsburgh, 109 A.2d 331, 335 (Pa. 1954)).
             Notwithstanding that OA did not reveal whether it had possession,
custody or control of records of PAC contributions deducted from Jasper’s paycheck,
under circumstances in which Jasper was the only Commonwealth employee
whose payroll records remained at issue in this appeal, OOR’s appeals officer
properly determined that Jasper had a direct interest therein, and deemed his
participation “reasonably probative and relevant.”         65 P.S. § 67.1102(a)(2).
Accordingly, OOR did not err or abuse its discretion, but rather properly exercised its
discretion in permitting Jasper’s participation.




                                           27
               Based on the foregoing, OOR’s Final Determination is affirmed.23


                                             ___________________________
                                             ANNE E. COVEY, Judge




       23
          Jasper’s request for costs and attorney’s fees is denied. Section 1304(b) of the RTKL, 65
P.S. § 67.1304(b), authorizes this Court to award reasonable attorney’s fees and litigation costs for
frivolous legal challenges “to an agency or the requester.” Because Jasper is a third-party
intervenor, rather than an agency or requester, he is not entitled to a fee and cost award. Moreover,
because “decisions of administrative boards or tribunals have no precedential value on this Court[,]”
and since none of OOR’s prior determinations regarding public access to records of PAC
contributions made by Commonwealth employees via payroll deduction have been reviewed by this
Court, the instant legal challenge is not frivolous. Scott v. Delaware Valley Reg’l Planning
Comm’n, 56 A.3d 40, 44 (Pa. Cmwlth. 2012).
                                                 28
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvanians for Union Reform,       :
                        Petitioner     :
                                       :
            v.                         :
                                       :
Pennsylvania Office of Administration, :   No. 1019 C.D. 2014
                        Respondent :


                                     ORDER

            AND NOW, this 18th day of December, 2015, the Pennsylvania Office
of Open Record’s June 12, 2014 Final Determination is affirmed.


                                           ___________________________
                                           ANNE E. COVEY, Judge